Citation Nr: 1529796	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for broken right leg.

4.  Entitlement to service connection for right heel injury.

5.  Entitlement to service connection for left heel injury.

6.  Entitlement to service connection for bilateral foot discoloration.

7.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy.

8.  Entitlement to service connection for tinnitus, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy.

9.  Entitlement to an increased disability evaluation for degenerative joint disease of the right ankle post fracture (claimed as residuals of right ankle sprain), currently evaluated as 10 percent disabling, excluding the period during which a total rating for convalescence is in effect.

10.  Entitlement to an increased disability evaluation for degenerative disc and joint disease of the lumbar spine with radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a December 2014 rating decision, the RO denied entitlement to service connection for depression and PTSD.  In June 2015, the Veteran submitted a notice of disagreement with the December 2014 rating decision regarding the issues of service connection for depression and PTSD.  The claims file does not contain any Statement of the Case (SOC) for these issues.  Accordingly, these claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect appeals of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In the Veteran's February 2007 VA Form 9, he requested a travel board hearing.  However, in more recent VA Form 9's, the Veteran stated he did not want a hearing.  In May 2015, the Board sent a letter to the Veteran seeking clarification on whether the Veteran wanted a hearing or was withdrawing his request for a hearing, but no response was received from the Veteran.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a travel board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses entitlement service connection for depression and PTSD.

2.  The Veteran should be scheduled for a travel board hearing at the RO nearest the Veteran's residence, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

